Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


  GEORGE FRIEDEL
  &                                                    CASE NO.
  KATHERINE FRIEDEL,
                Plaintiffs,
  vs.
  SUN COMMUNITIES, INC.,
                Defendant.


                                         INTRODUCTION
        1.   This is a civil action brought pursuant to the Fair Housing Act (“FHA”), 42 U.S.C. §

             3601 et seq., for damages stemming from SUN COMMUNITIES INC.'s eviction of

             KATHERINE FREIDEL and GEORGE FRIEDEL (collectively “the FRIEDELS”

             and/or “Plaintiffs”) based solely upon GEORGE FRIEDEL's disability-related need to

             live with his assistance animal.

                                        JURISDICTION AND VENUE

        2.   This Court has original jurisdiction pursuant to 28 U.S.C. § 1331, because this lawsuit

             is brought under the FHA. Further, this Court has supplemental jurisdiction over state

             law claims pursuant to 28 U.S.C. § 1367

        3.   Venue is proper in the Southern District of Florida, Fort Pierce Division, under 28

             U.S.C. §1391(b) because these claims arose in this judicial district.

                                                   PARTIES
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 2 of 13



     4.    Plaintiff GEORGE FRIEDEL, an Indian River County resident, is an 81-year old man

           that suffers from and has a history of suffering from severe depression and a serious

           heart condition.

     5.    Plaintiff KATHLEEN FRIEDEL is an Indian River County resident and is married to

           GEORGE FRIEDEL.

     6.    Defendant SUN COMMUNITIES, INC. (“SUN COMMUNITIES”) is a Foreign

           Limited Liability Corporation which owns, operates, and administers Park Place

           Community LLC, ("PARK PLACE"), the manufactured home community in

           Sebastian, Florida where the FRIEDELS resided before their eviction in October of

           2017.

     7.    The lots rented to residents at PARK PLACE, including the one previously leased by

           the FRIEDELS, are “dwelling[s]” within the meaning of 42 U.S.C. § 3602(b), and

           subject to the anti-discrimination provisions of the FHA.

     8.    GEORGE FRIEDEL suffers from and has a history of suffering from several chronic

           physical and mental impairments, including heart failure and coronary atherosclerosis

           which affect his cardiovascular system and substantially limit one or more of his major

           life activities, and/or has a record of having such an impairment, and/or is regarded as

           having such an impairment.

     9.    GEORGE FRIEDEL also suffers from and has a history of suffering from major

           depressive disorder, a mental impairment that substantially limits one or more of his

           major life activities, including cognition, maintaining interpersonal relationships and

           self-care, and/or has a record of having such an impairment, and/or is regarded as

           having such an impairment.



                                                                                                 2
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 3 of 13



     10.   Accordingly, GEORGE FRIEDEL has a "handicap" pursuant to 42 U.S.C. § 3602(h).

     11.   KATHLEEN FRIEDEL is married to GEORGE FRIEDEL and is therefore associated

           with a person with a handicap pursuant to 42. U.S.C. § 3604 (f)(1)(c).

     12.   In order to have equal use and enjoyment of his home, it was imperative that GEORGE

           FRIEDEL had the ability to live with his dog “Maggie,” his emotional support animal

           (“ESA”).

     13.   Maggie was an 11year-old Golden Retriever that provided GEORGE FRIEDEL that

           ameliorated the symptoms of his disabilities.

     14.   At all times relevant to this complaint, Defendant SUN COMMUNITIES has had actual

           knowledge of GEORGE FRIEDEL's disabilities and his need to reside with his ESA.

     15.   On August 29, 2017, GEORGE FRIEDEL, through counsel, requested SUN

           COMMUNITIES to accommodate his disability by waiving any rule or policy that

           prevented him from living with his ESA at his home within the Park Place community.

           SUN COMMUNITIES was provided medical records, Declarations from GEORGE

           FRIEDEL’S physicians authenticating those records and attesting to his history of

           depression and heart problems, as well as a Declaration from a certified animal

           behaviorist and animal trainer attesting to Maggie’s training. The request for

           accommodation is attached hereto and incorporated by reference as “Exhibit A.”

     16.   SUN COMMUNITIES replied through its counsel that:

                      I have previously and continue to express concerns re:
                      George Friedel’s alleged disability. His allegations do not
                      match his medical records, which is our primary defense in
                      our current litigation. Notwithstanding I am providing a
                      copy of this correspondence to appropriate parties and I
                      will be in touch soon to advise.




                                                                                            3
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 4 of 13



           SUN COMMUNITIES response to the request for accommodation is attached hereto

           and incorporated by reference as “Exhibit B.”


     17.   SUN COMMUNITIES did not request additional information regarding GEORGE

           FRIEDEL’s disabilities.

     18.   SUN COMMUNITIES was not “in touch soon” regarding the requested

           accommodation.

     19.   Instead, on October 18, 2017, SUN COMMUNITIES served the FRIEDELS with a

           "STATUTORY THIRTY (30) DAY NOTICE TO VACATE." The eviction notice is

           attached hereto and incorporated by refence as “Exhibit C.”

     20.   As of October 18, 2017, Maggie had successfully completed professional canine

           behavior training and had ceased all conduct indicating that the geriatric dog posed or

           might pose a direct threat to other residents or their property.

     21.   With professional behavior modification training, Maggie had become habituated to

           small dogs.

     22.   SUN COMMUNITIES was aware of the professional behavior modification training

           Maggie had received.

     23.   Prior to the FRIEDELS’ eviction, SUN COMMUNITIES deposed animal

           behaviorist/trainer Cecelia Sumner and was in possession of Behaviorist Sumner’s

           Report, Declaration, and video verifying Maggie’s successful behavior modification.

     24.   Prior to the FRIEDELS’ eviction, SUN COMMUNITIES was also aware of other

           measures taken by the FRIEDELS which eliminated the risk that Maggie posed any

           threat to other residents or their dogs.




                                                                                                4
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 5 of 13



     25.   At the time of the FRIEDELS’ eviction, SUN COMMUNITIES was well aware that

           the predecessor year and a half was free of any incidents in the Park Place community

           involving Maggie, or even claimed to involve Maggie.

     26.   SUN COMMUNITIES has an unwritten policy that any dog involved in an altercation

           with another dog in one of its communities must be removed, even if the dog is an

           assistance animal and even if the dog’s owner has taken corrective measures

           demonstrating the elimination of risk of any future altercations (“unwritten policy”)

           and thus demonstrating the elimination of any risk of substantial physical damage to

           the property of others.

     27.   Modification of the unwritten policy was necessary for GEORGE FRIEDEL to have

           an equal opportunity to enjoy his dwelling in PARK PLACE.

     28.   SUN COMMUNITIES refused to modify its unwritten policy or even offer an

           alternative accommodation of GEORGE FRIEDEL’s disability.

     29.   Before evicting the FRIEDELS, SUN COMMUNITIES made no effort to

           independently assess whether Maggie posed any risk of threat to other residents or their

           property, completely disregarding Maggie’s behavior modification training by a

           professional animal behaviorist/modification training, the other measures taken by the

           FRIEDELs, or the absence of any incident in the predecessor year and a half.

     30.   SUN COMMUNITIES made GEORGE FRIEDEL’S dwelling unavailable to him

           because of his disability.

     31.   SUN COMMUNITIES made KATHLEEN FRIEDEL’S dwelling unavailable to her

           on account of her husband’s disability.




                                                                                                 5
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 6 of 13



     32.   At all times relevant, SUN COMMUNITIES had actual knowledge of GEORGE

           FRIEDEL’S disabilities and his need to reside with Maggie for emotional support.

     33.   SUN COMMUNITIES was provided credible verification of GEORGE FRIEDEL’S

           disability but chose to disbelieve the opinions of GEORGE FRIEDEL’s physicians --

           actual medical experts.

     34.   GEORGE FRIEDEL has been injured by SUN COMMUNITIES’ discriminatory

           housing practices and is therefore an “aggrieved person” pursuant to 42 U.S.C. §

           3602(i).

     35.   KATHLEEN FRIEDEL has been injured by SUN COMMUNITIES’ discriminatory

           housing practices and is therefore an “aggrieved person” pursuant to 42 U.S.C. §

           3602(i).

     36.   The FRIEDELs have retained the undersigned to represent them in this cause and

           agreed to pay a reasonable fee for their services.

                                Count I
           MAKING A DWELLING UNAVAILABLE BECAUSE OF HANDICAP

     37.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 36 as if fully set

           forth herein.

     38.   GEORGE FRIEDEL required the ability to live with his ESA, Maggie, in order to have

           the same opportunity to enjoy his dwelling at Park Place as any non-disabled resident.

     39.   SUN COMMUNITIES, despite knowing of GEORGE FRIEDEL's disability-related

           need to live with Maggie, evicted the FRIEDELS based upon a single incident

           involving Maggie, which had occurred more than a year and a half earlier.




                                                                                                  6
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 7 of 13



     40.   The foregoing acts of Defendant SUN COMMUNITIES constitute discrimination

           violation of 42 U.S.C. § 3604(f)(1)(A), by making a dwelling unavailable because of a

           handicap.

     41.   GEORGE FRIEDEL and KATHLEEN FRIEDEL were forced to leave a community

           they loved upon short notice, leaving behind friends and family.

     42.   The illegal eviction by SUN COMMUNITIES humiliated GEORGE FRIEDEL and

           KATHLEEN FRIEDEL and caused them severe stress and emotional distress.

     43.   The FRIEDELS are now required to pay more for lawn maintenance and other services

           previously provided to them at Park Place.

     44.   The FRIEDELS no longer have access to the same amenities they had prior to being

           evicted.

     45.   KAITHLEEN FRIEDEL no longer lives within walking distance of family as she did

           prior to eviction.

     46.   The FRIEDELS have incurred moving costs including but not limited to inspection

           fees, packing fees, an appraisal fee, increased insurance expenses, storage costs, and

           several month's rent for a lot from which they were evicted.

     47.   GEORGE FRIEDEL’s heart condition was greatly exacerbated by the stress and

           emotional turmoil caused by the eviction itself, the physical move, the displacement

           associated with any move, much less one under eviction circumstances, the loss of his

           community and home, and having to move.

     48.   As a result of the conduct of SUN COMMUNITIES, GEORGE FRIEDEL and

           KATHLEEN FRIEDEL have suffered damages.




                                                                                               7
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 8 of 13



     49.      The discriminatory conduct and actions of SUN COMMUNITIES were intentional,

              willful, and taken in blatant disregard for the rights of GEORGE FRIEDEL and

              KATHLEEN FRIEDEL.

                  WHEREFORE, Plaintiffs GEORGE FRIEDEL and KATHERINE FRIEDEL

           demand a judgment against Defendant SUN COMMUNITIES declaring that SUN

           COMMUNIITIES’s actions violated the FHA by discriminating against a person with

           disabilities and a person associated with a disabled person, awarding Plaintiffs

           compensatory damages, punitive damages, their attorney’s fees and costs, as well as any

           other such relief as this Court deems just and equitable.

                                       COUNT II
                         FAILURE TO REASONABLY ACCOMMODATE

     50.      Plaintiffs re-allege and incorporate by reference paragraphs 1 through 36 as if fully set

              forth herein.

     51.      GEORGE FRIEDEL suffers from and has a history of suffering from severe depression

              and a serious heart condition that substantial limit his daily life activities.

     52.      GEORGE FRIEDEL required the ability to live with his ESA to have the same

              opportunity to enjoy his dwelling at Park Place as any other non-disabled resident.

     53.      SUN COMMUNITIES had actual knowledge of GEORGE FRIEDEL'S disability and

              his need for an accommodation.

     54.      GEORGE FRIEDEL provided reliable third-party verification of his disabilities and

              history of disabilities from his current and former physicians.

     55.      SUN COMMUNITIES was fully aware of Maggie's training, the completion of that

              training, successful behavior modification, and absence of any genuine threat to the

              health or safety of other residents or other individuals or their property, as well as the


                                                                                                      8
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 9 of 13



           other measures taken by the FRIEDELs to eliminate the risk of any future incident or

           possibility of any future incident, but nonetheless refused to allow Maggie to remain in

           the community.

     56.   SUN COMMUNITIES has failed to modify its policies in order grant a reasonable

           accommodation to GEORGE FRIEDEL, and instead served the FRIEDELS with an

           eviction notice on October 18, 2017, giving them 30 days to "vacate" their home, while

           also demanding they continue to pay monthly lot rental for a home they could not

           inhabit.

     57.   Solely because of SUN COMMUNITIES' failure to modify its policies to

           accommodate GEORGE FRIEDEL's disability, the FRIEDELS were forced to move

           from their home.

     58.   The FRIEDELS have incurred moving costs including but not limited to inspection

           fees, packing fees, an appraisal fee, increased insurance expenses, storage costs, and

           several month's rent for a lot from which they were evicted.

     59.   SUN COMMUNITIES’ failure to modify its policies to accommodate GEORGE

           FRIEDEL'S disability is discriminatory and unlawful.

     60.   Such conduct by SUN COMMUNITIES is in total and reckless disregard of the

           FRIEDEL's rights.

     61.   Defendant SUN COMMUNITIES, though its conduct and acts described above,

           violated 42 U.S.C. § 3604(f), by failing to make reasonable accommodations in its

           rules, policies, practices, or services, when such accommodations were necessary to

           afford GEORGE FRIEDEL an equal opportunity to use and enjoy his dwelling.




                                                                                                 9
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 10 of 13



      62.   Allowing GEORGE FRIEDEL to reside in his own home in the development owned

            by SUN COMMUNITIES community with his ESA, Maggie, would not have: (1)

            resulted in substantial physical damage to the property of others; (2) posed an undue

            financial and administrative burden to SUN COMMUNITIES; or (3) fundamentally

            altered the nature of SUN COMMUNITIES’ operations.

      63.   As a direct and proximate result of stress related to SUN COMMUNITIES' failure to

            accommodate GEORGE FRIEDEL'S need to reside with Maggie, causing him to have

            to move from his home, GEORGE FRIEDEL had to have a pacemaker installed.

      64.   The FRIEDELS suffered irreparable loss and injury including, but not limited to,

            mental anguish, loss of dignity, emotional distress, humiliation, and loss of their right

            to equal housing opportunities regardless of disability.

      65.   SUN COMMUNITIES’ discriminatory conduct and actions were intentional, willful,

            and taken in total disregard for the FRIEDEL’S rights and well-being.

               WHEREFORE, Plaintiffs GEORGE FRIEDEL and KATHERINE FRIEDEL

            demand a judgment against Defendant SUN COMMUNITIES declaring that SUN

            COMMUNIITIES’ actions violated the FHA by discriminating against a person with

            disabilities and a person associated with a disabled person, awarding Plaintiffs’

            compensatory damages, punitive damages, their attorney’s fees and costs, as well as

            any other such relief as this Court deems just and equitable.

                                        COUNT III
                                   ILLEGAL RETALIATION

      66.   Plaintiffs re-allege and incorporate by reference paragraphs 1 through 36 as if fully set

            forth herein.




                                                                                                  10
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 11 of 13



      67.   SUN COMMUNTIES previously demanded that Maggie be removed from the

            community. However, after GEORGE FRIEDEL exercised his fair housing rights by

            requesting an accommodation to keep Maggie and filed a federal complaint seeking to

            enforce his fair housing rights, SUN COMMUNITIES was no longer content with

            Maggie’s removal and evicted not just Maggie, but also evicted GEORGE FRIEDEL

            and KATHLEEN FRIEDEL from the home they owned.

      68.   In evicting GEORGE FRIEDEL and KATHLEEN FRIEDEL rather than simply

            requiring that Maggie be removed, SUN COMMUNITIES retaliated against GEORGE

            FRIEDEL and KATHLEEN FRIEDEL.

      69.   SUN COMMUNITIES, through its conduct described above, violated 42 U.S.C. § 3617

            of the FHA.

      70.   As a result of the retaliatory conduct of SUN COMMUNITIES, GEORGE and

            KATHLEEN FRIEDEL suffered irreparable loss and injury including, but not limited

            to, mental anguish, loss of dignity, emotional distress, humiliation, and loss of their

            right to equal housing opportunities regardless of disability.

               WHEREFORE, Plaintiffs GEORGE FRIEDEL and KATHERINE FRIEDEL

            demand a judgment against Defendant SUN COMMUNITIES declaring that SUN

            COMMUNIITIES’s actions violated the FHA by retaliating against a person with

            disabilities and a person associated with a disabled person, awarding Plaintiffs’

            compensatory damages, punitive damages, their attorney’s fees and costs, as well as

            any other such relief as this Court deems just and equitable.




                                                                                                11
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 12 of 13



                                COUNT IV
             BREACH OF COVENT OF GOOD FAITH AND FAIR DEALING

      71.   Plaintiff re-allege and incorporate by reference paragraphs 1 through 36 as if fully set

            forth herein.

      72.   Florida law implies a covenant of good faith and fair dealing in all contractual

            relationships.

      73.   On November 17, 2015, the FRIEDELS entered contract with PARK PLACE

            COMMUNITY, LLC whereby PARK PLACE leased a lot to GEORGE FRIEDEL and

            KATHERINE FRIEDEL for the sum of $757.00 per month.

      74.   GEORGE FRIEDEL and KATHERINE FRIEDEL performed all actions required of

            them under the contract.

      75.   GEORGE FRIEDEL and KATHERINE FRIEDEL paid their assessments on time and

            were active, upstanding members of the PARK PLACE community.

      76.   SUN COMMUNITIES unfairly interfered with GEORGE FRIEDEL’S and

            KATHERINE FRIEDEL’S receipt of the contract’s benefits.

      77.   SUN COMMUNITIES’ conduct did not comport with GEORGE FRIEDEL’S and/or

            KATHERINE FRIEDEL’S reasonable expectations under the contract.

      78.   GEORGE FRIEDEL and KATHERINE FRIEDEL were harmed by SUN

            COMMUNITIES’ conduct.

               WHEREFORE, GEORGE FRIEDEL and KATHERINE FRIEDEL demand a

            judgment against Defendant SUN COMMUNITIES.



                                   DEMAND FOR JURY TRIAL

               Plaintiffs demand a jury trial for all issues so triable.

                                                                                                 12
Case 2:19-cv-14394-XXXX Document 1 Entered on FLSD Docket 10/16/2019 Page 13 of 13




   MARCY I. LAHART PA                            VENZA LAW LLC
   207 SE Tuscawilla Road                        931 Village Boulevard, #905-322
   Micanopy, FL 32667                            West Palm Beach, FL 33409
   Telephone: (352) 224-5699                     office: (561) 596-6329
   Facsimile: (888) 400-1464                     email: dvenza@venzalawpllc.com
   marcy@floridaanimallawyer.com

   BY: s/ Marcy I. LaHart                        BY: s/Denese Venza
   Marcy I. LaHart, Esq.                         Denese Venza, Esq.
   Florida Bar No. 0967009                       Florida Bar No. 599220
   Counsel for Plaintiffs                        Counsel for Plaintiffs




                                                                                   13
